DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (U.S. Patent 7,400,253) in view of Liu et al. (U.S. Patent Application Publication 2012/0235499, hereafter Liu).
Claim 1: Cohen teaches an energy harvesting system (Figure 8), comprising: 
an antenna (846) configured to receive a radio frequency signal (column 13 lines 9-13); and 
an energy harvester (810) configured to receive the radio frequency signal from the antenna and provide power (via 730), derived from energy in the radio frequency signal (column 13 lines 9-13), to a power consuming device configured to perform one or more operations unassociated with the radio frequency signal (via 520 and 830).
Cohen does not specifically teach wherein the energy harvesting system is configured, based on the needs of the power consuming device, to utilize a data link established with a selected source of the radio frequency signal to request, or instruct, the source to transmit more power or only provide power as needed in order to conserve the battery power or energy of the source.
Liu teaches a system (Figures 4A and 4B) configured, based on the needs of the power consuming device (480 comprising Figure 8 of Cohen), to utilize a data link (via 470 and 490; [0050]) established with a selected source of the radio frequency signal (410, 420, 435, 460, 470) to request, or instruct, the source to transmit more power (via the Battery Level/Power Consumption Rate; [0050]) or only provide power as needed in order to conserve the battery power or energy of the source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system taught by Liu in the system taught by Cohen to stably charge the portable device while reducing the chance of power being wasted ([0011]).

Claim 3: Cohen further teaches a plurality of antennas (846) each tuned to a distinct frequency and each configured to receive a radio frequency signal substantially around the distinct frequency, wherein the energy harvester is further configured to derive energy from each of the radio frequency signals of each of the plurality of antennas (column 11 lines 56-67).

Claim 6: The combined circuit further teaches that the source is a battery-powered continuous wave signal generator ([0031] of Liu which describes the power source), and wherein the power consuming device (480 of Liu, Figure 8 of Cohen) is configured to send data (via 490 of Liu) to cycle the power of the battery-powered continuous wave signal generator when the power consuming device requires additional power ([0050] of Liu).

Claim 7: The combined circuit further teaches that the source is a phased array radio frequency identification system (via directional antenna 470 of Liu; [0045] and [0050]), and wherein the power consuming device (480; Figures 4A and 4B of Liu and Figure 8 of Cohen) is configured to send data (via 490 of Liu) to instruct the phased array radio frequency identification system (470 of Liu) to direct more energy towards the energy harvesting system (via Battery Level/Power Consumption Rate; [0050] of Liu).

Claim 8: The combined circuit further teaches a power consuming device (480; Figures 4A and 4B of Liu and Figure 8 of Cohen) configured to change an operational mode based at least in part on an amount of power received from the energy harvester (column 14 lines 27-36 where the sensor transmits a sensor event when a threshold has been exceeded).

Claim 19: Cohen teaches a method (Figure 8), comprising: 
	Receiving one or more radio frequency signals (column 13 lines 9-13) via one or more antennas (846) each tuned to a distinct frequency (column 11 lines 56-60); 
	Extracting (via 810) energy from the one or more radio frequency signals (column 13 lines 9-13) via an energy harvester (810); 
	providing, by the energy harvester (810), power derived from the extracted energy (via 730; column 13 lines 9-13) to a power consuming device configured to perform one or more operations unassociated with the radio frequency signal (via 520 and 830); 
	automatically selecting one of a plurality of power sources (column 4 lines 15-20, column 11 lines 48-55 and column 12 lines 12-16, where the combiner 636 combines the currents or voltages to provide the necessary quantity of DC power).
Cohen does not specifically teach, based on the needs of the power consuming device, utilizing a data link established with a selected source of the radio frequency signal to request, or instruct, the source to transmit more power or only provide power as needed in order to conserve the battery power or energy of the source.
Liu teaches a system (Figures 4A and 4B) configured, based on the needs of the power consuming device (480 comprising Figure 8 of Cohen), to utilize a data link (via 470 and 490; [0050]) established with a selected source of the radio frequency signal (410, 420, 435, 460, 470) to request, or instruct, the source to transmit more power (via the Battery Level/Power Consumption Rate; [0050]) or only provide power as needed in order to conserve the battery power or energy of the source.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system taught by Liu in the system taught by Cohen to stably charge the portable device while reducing the chance of power being wasted ([0011]).

Claim 20: The combined circuit further teaches changing, by the power consuming device (480; Figures 4A and 4B of Liu and Figure 8 of Cohen), an operational mode based at least in part on an amount of power received from the energy harvester (column 14 lines 27-36 where the sensor transmits a sensor event when a threshold has been exceeded).

Claim 21: Cohen further teaches that sources of radio frequency signals are prioritized to efficiently maximize power delivery to the energy harvesting system (column 11 lines 48-67 and column 12 lines 12-16 where Aeff of the energy harvesting antennas are optimized, and the combiner combines the currents and voltages to ensure a necessary quantity of dc power).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 8 and 20 have been fully considered but they are not persuasive. Applicant asserts that Cohen does not teach changing an operational mode based at least in part on an amount of power received from the energy harvester. Examiner respectfully disagrees. The combined circuit further teaches a power consuming device (480; Figures 4A and 4B of Liu and Figure 8 of Cohen) configured to change an operational mode based at least in part on an amount of power received from the energy harvester (column 14 lines 27-36 where the sensor transmits a sensor event when a threshold has been exceeded).
Applicant's arguments with respect to claim 21 have been fully considered but they are not persuasive. Applicant asserts that Cohen does not teach that the sources of radio frequency signals are prioritized. Examiner respectfully disagrees. Cohen teaches that sources of radio frequency signals are prioritized to efficiently maximize power delivery to the energy harvesting system (column 11 lines 48-67 and column 12 lines 12-16 where Aeff of the energy harvesting antennas are optimized, and the combiner combines the currents and voltages to ensure a necessary quantity of dc power), where combining the currents and voltages using the Aeff of the antennas to provide power in different combinations would prioritize the sources of radio frequency signals. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selecting a source actively and may de-select a source of energy based on the battery level of the source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849